—In a support proceeding pursuant to Family Court Act article 4, the former wife appeals from an order of the Family Court, Nassau County (Pudalov, J.), dated September 22, 1995, which denied her objections to an order of the same court (Dwyer, H.E.), dated July 3, 1995, which, inter alia, denied her application to vacate a prior order of the same court, dated December 16, 1993, and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, we agree with the Family Court that the former wife failed to show a cause sufficient to warrant vacatur of a stipulation, which had been reduced to an order dated December 16, 1993 (see, Hallock v State of New York, 64 NY2d 224). In the presence of the Hearing Examiner, the former wife clearly consented to the terms of the stipulation. Accordingly, the Family Court properly determined that the stipulation is binding upon the parties (see, CPLR 2104).
O’Brien, J. P., Goldstein, Florio and McGinity, JJ., concur.